IN THE COURT OF APPEALS OF IOWA

                                  No. 22-0168
                              Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHAD A. BRADFORD,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Tabitha Turner, District

Associate Judge.



      A defendant appeals his guilty plea. AFFIRMED.



      Austin Jungblut of Parrish, Kruidenier, Dunn, Gentry, Brown, Bergmann &

Messamer, L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       Chad Bradford challenges his guilty plea for domestic abuse assault

causing bodily injury. Bradford alleges the district court’s failure to advise him of

the right to move in arrest of judgment provides good cause to file a direct appeal.

He also alleges the district court’s (1) incorrect recitation of the minimum fine and

(2) failure to advise him of two surcharges require that his judgment be vacated.

We find good cause for Bradford’s direct appeal but determine Bradford has not

demonstrated that he more likely than not would have declined to enter a plea of

guilty if the procedural defect had not occurred. We affirm.

I.     Background Facts & Proceedings

       A complaint filed by the State alleged Bradford and his fiancé were in an

argument on December 5, 2021, which resulted in him head-butting his fiancé.

The State charged him with one count of domestic abuse assault with intent to

inflict serious injury, in violation of Iowa Code sections 708.1(2)(a) and

708.2A(2)(c) (2021), and one count of domestic abuse assault causing injury or

mental illness, in violation of sections 708.1(2)(a) and 708.2A(2)(b). Bradford was

also alleged to have violated a no-contact order.

       A combined plea and sentencing hearing was scheduled for December 29,

2021, after the parties reached a plea agreement. The plea agreement called for

Bradford to plead guilty to one count of domestic abuse assault causing bodily

injury or mental illness, in violation of sections 708.1(2)(a) and 708.2A(2)(b), a

serious misdemeanor, in exchange for the remaining charges being dismissed.
                                          3


       Bradford waived his right to be personally present at the sentencing

hearing.1 At this combined plea and sentencing hearing, the court sought to

confirm that Bradford was knowingly and voluntarily waiving his constitutional right

to a jury trial. Bradford responded, “That’s not what I want to do, but that’s what

I’m willing to do, Your Honor.” He clarified that he would go forward with the plea

agreement. After confirming the factual basis for the plea, the court informed

Bradford of the minimum and maximum fines possible pursuant to the plea deal.

The court mistakenly informed Bradford that the minimum fine was higher than that

established by statute. The court also omitted two surcharges Bradford would

need to pay. Finally, the court failed to inform Bradford of the necessity to move

in arrest of judgment if he wished to challenge his guilty plea.

       The court sentenced Bradford to one year in jail, suspended the sentence,

and placed him on probation for one year. The court fined him $430.00, with the

fifteen-percent surcharge under section 911.1(1).2 The court suspended the fine.

Finally, the court ordered Bradford to pay the domestic abuse crime surcharge

under section 911.2B. Bradford appeals.

II.    Standard of Review

       “We review challenges to plea proceedings for correction of errors at law.”

State v. Weitzel, 905 N.W.2d 397, 401 (Iowa 2017).




1 Bradford was incarcerated in Polk County Jail and appeared telephonically.
2  The court’s oral sentencing pronouncement and written sentencing order
reference the fine of $430.00. Both the fine and fifteen-percent surcharge were
suspended. The domestic abuse surcharge was not suspended.
                                           4


III.   Discussion

       First, we are asked to address whether Bradford has good cause to file a

direct appeal of his guilty plea following the failure of the district court to advise a

defendant of the right to move in arrest of judgment. If so, we must then address

whether the district court’s pronouncement of an incorrect minimum fine and the

absence of the advisory of two surcharges under a newly enacted statute requires

that we vacate Bradford’s conviction. On this record, we determine reversal of the

conviction pursuant to Iowa Code section 814.29 is not required.

       A.      Good Cause

       We must determine whether Bradford has good cause to appeal. Iowa

Code section 814.6(1)(a)(3) requires a defendant appealing their guilty plea to

establish good cause. Our supreme court has held that “good cause” is context

specific, but must be “[a] legally sufficient reason.” State v. Damme, 944 N.W.2d

98, 104 (Iowa 2020). “By definition, a legally sufficient reason is a reason that

would allow a court to provide some relief.” State v. Treptow, 960 N.W.2d 98, 109

(Iowa 2021).

       A defendant appealing their guilty plea who did not move in arrest of

judgment is generally prohibited from appealing because the appellate court would

be unable to provide relief. See id.; see also Iowa R. Crim P. 2.24(3)(a) (“A

defendant’s failure to challenge the adequacy of a guilty plea proceeding by motion

in arrest of judgment shall preclude the defendant’s rights to assert such challenge

on appeal”).3 But “we have recognized a defendant may challenge his guilty plea


3A failure to file a motion in arrest of judgment has been held to preclude appellate
relief both as a failure to preserve error and a failure to present good cause. See
                                         5


on appeal despite not filing a motion in arrest of judgment where the district court

failed to adequately advise the defendant of the consequences of not filing a

motion in arrest of judgment.” Treptow, 960 N.W.2d at 109. The State does not

dispute that the district court failed to comply with rule 2.8(2)(d) by neglecting to

advise of the right to file a motion in arrest of judgment and the consequences of

not filing the same.4 With this omission by the district court, we conclude Bradford

has good cause to appeal.

       B.     Validity of Plea

       Bradford claims he did not enter into his plea knowingly and voluntarily

because the court incorrectly cited the mandatory minimum fine and failed to

advise concerning two surcharges Bradford faced, in particular a ninety-dollar

domestic abuse surcharge and a fifteen-percent surcharge assessed on the fine.

A court must explain “the mandatory minimum punishment” a defendant faces

during a plea proceeding. Iowa R. Crim. P. 2.8(2)(b)(2). And our courts have

recognized that surcharges can constitute a punishment. Fisher, 877 N.W.2d at




State v. Schulte, No. 20-1092, 2021 WL 4889069, at *1 n.1 (Iowa Ct. App. Oct. 20,
2021). The State concedes Bradford was not required to preserve error based on
the district court’s failure to inform him of the need to file a motion in arrest of
judgment pursuant to Iowa Rule of Criminal Procedure 2.8(2)(d). See State v.
Fisher, 877 N.W.2d 676, 680 (Iowa 2016) (quoting State v. Worley, 297 N.W.2d
368, 370 (Iowa 1980)) (“No defendant . . . should suffer the sanction of rule
[2.24(3)(a)] unless the court has complied with rule [2.8(2)(d)] during the plea
proceedings” (alteration in original)).
4 The State argues that the amendment to Iowa Code section 814.6(2)(f) requires

that the defendant apply for discretionary review and meet the applicable standard,
in that the cases that allow a direct appeal from a guilty plea due to the failure to
advise of the right to file a motion in arrest of judgment predate the amendment.
But the amended code section addresses the grant of discretionary review from
an order denying a motion in arrest of judgment. That is not the procedural posture
in the instant case.
                                          6


685-86.   A failure by the court to substantially comply with that requirement

constitutes a procedural defect in the proceedings. See Weitzel, 905 N.W.2d at

408. The State concedes the district court failed to accurately identify the minimum

fine and failed to mention two surcharges during the plea proceedings. By failing

to address the issue, the court violated rule 2.8(2)(b)(2). See id. at 409 (“The

district court’s outright and wholesale omission regarding the criminal penalty

surcharges cannot pass the substantial compliance threshold. . . .”).

       But what remedy, if any, is warranted under the newly enacted statute?

Bradford contends the error requires we vacate his judgment and sentence. See

id. (finding that the proper remedy for a violation of rule 2.8(2)(b)(2) is “mandatory

automatic reversal”). In contrast, the State claims the matter is controlled by

section 814.29, which requires “a defendant challeng[ing] a guilty plea based on

an alleged defect in the plea proceeding” to demonstrate that they “more likely than

not would not have pled guilty if the defect had not occurred.”

       We agree with the State that section 814.29 applies to Bradford’s claim.

The cases that identify mandatory reversal as the proper remedy originate before

the legislature’s omnibus crime bill, S.F. 589, which went into effect July 1, 2019.

See State v. Macke, 933 N.W.2d 226, 227 (Iowa 2019) (identifying the date that

the bill went into effect). Section 814.29 altered the remedy for violations of

procedural defects in plea proceedings. Given the date of Bradford’s plea and

sentencing hearing, we conclude that section 814.29 controls Bradford’s claim.

       And Bradford makes no attempt to demonstrate that he more likely than not

would not have pled guilty if the defect had not occurred. Even in the absence of

the argument, the record reflects that he desired to plead guilty regardless of the
                                          7


fines imposed. First, upon the court explaining that it could continue the case to

allow Bradford to confer with his attorney before sentencing, Bradford responded,

“No. I need to get back home to [his fiancé]. She’s homeless. I need to get back

to her so I can take care of her. So I can’t continue this anymore.” When asked if

he wanted to waive his constitutional rights to a jury trial by pleading guilty, he

informed the court, “That’s not what I want to do, but that’s what I’m willing to do,

Your Honor.” Thus, Bradford desired to plead guilty in order to resolve his pending

charges. He has not demonstrated that being informed of a lesser fine and two

additional surcharges would have altered that decision-making.

       Particularly persuasive is that the district court erroneously informed

Bradford that the minimum fine would be higher than the fine that was imposed.5

The district court informed Bradford that the minimum fine was $850.00. But the

minimum fine for a serious misdemeanor is $430.00.                 See Iowa Code

§ 903.1(1)(b). The court imposed a fine of $430.00 and suspended that fine. After

including the fifteen percent surcharge under section 911.1(1) and the ninety-dollar

domestic abuse surcharge pursuant to section 911.2B, Bradford’s fine and

surcharges amounted to $584.50, the majority of which was suspended by the

court. It is illogical to believe Bradford would not have pled guilty when he is

required to pay less than what he believed would be imposed. We determine that

Bradford has not demonstrated that he more likely than not would have declined

to enter a plea of guilty if the procedural defect had not occurred.

       AFFIRMED.


5We do not determine the outcome under Iowa Code section 814.29 if the district
court had advised the defendant of a lower fine but imposed a higher fine.